DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RONALD S. ALEXANDER,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1863

                          [October 28, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel Arthur Casey,
Judge; L.T. Case No. 03-16861-CF-10A.

  Ronald S. Alexander, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.